1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   DON CLEVELAND, et al.,                             Case No.: 19cv2141 JM(JLB)
                                      Plaintiffs,       Related Case No: 21cv871 JM(JLB)
12
13   v.
                                                        ORDER DENYING PLAINTIFFS’
14   LUDWIG INSTITUTE FOR CANCER                        MOTION TO CONSOLIDATE
     RESEARCH LTD., et al.,
15
16                                  Defendants.

17
18
19         Presently before the court is Plaintiffs Don Cleveland, Arshad Desai, Frank
20   Furnari, Richard Kolodner, Paul Mischel, Karen Oegema, and Bing Ren’s Motion to
21   Consolidate under Federal Rule of Civil Procedure 42(a) (Doc. No. 66).              Pursuant
22   to Local Rule 7.1(d)(1), the court finds the matters presented appropriate for resolution
23   without oral argument. For the reasons set forth below, Plaintiffs’ Motion to Consolidate
24   is DENIED.
25   I.    BACKGROUND
26         In the instant Motion, Plaintiffs move to consolidate Cleveland v. Ludwig, et al.,
27   19cv2141     JM(JLB)    (hereinafter,   “Ludwig       I”)   with   Cleveland   v.   Ludwig,
28
                                                    1
                                                           19cv2141 JM(JLB)/21cv871 JM(JLB)
1    21cv871 JM(JLB) (hereinafter, “Ludwig II”). A brief description of the two actions is set
2    forth below.
3            a.     Ludwig I, Case No. 19cv2141 JM(JLB)
4            On November 7, 2019, Plaintiffs filed their initial Complaint in Ludwig I against
5    Defendants Ludwig Institute of Cancer Research, Ltd., Edward McDermott, Chi Van
6    Dang, and John. L. Notter. (Compl. at ¶¶ 16-19.)1 On January 30, 2020, Plaintiffs filed a
7    First Amended Complaint (“FAC”). (Doc. No. 3.)2 On June 17, 2020, the court granted-
8    in-part Defendants’ Motion to Dismiss Plaintiffs’ FAC. (Doc No. 25).
9            On July 8, 2020, Plaintiffs filed a Second Amended Complaint (“SAC”). (Doc.
10   No. 26.) According to the SAC, Plaintiffs are “internationally acclaimed cancer research
11   scientists and physicians.” Id. at ¶ 1. Plaintiffs allege that between 1996 and 2016,
12   Defendant Ludwig recruited Plaintiffs to move their research laboratories to the San
13   Diego Branch of the Ludwig Institute for Cancer Research.              Id. at ¶¶ 1, 26-32.
14   Subsequently in 2018, Plaintiffs allege Defendant Ludwig announced it would cease
15   funding and “halt the ‘continuous active conduct of medical research’” at the San Diego
16   Branch. Id. at ¶ 15. As a consequence, Plaintiffs allege Defendant breached various
17   contractual obligations owed to Plaintiffs under an Affiliation Agreement with the
18   University of California San Diego and Laboratory Support and Intellectual Property
19   Agreements entered with the individual Plaintiffs. Id. at ¶¶ 3, 15. Plaintiffs further allege
20   Defendants “maliciously defamed” Plaintiffs by making purportedly false statements,
21   including that Defendants were withdrawing funding “because Plaintiffs were not
22   performing cancer research at a level on par with their seniority and the funding
23   provided.” Id. at ¶¶ 22-23.
24           Plaintiffs asserted the following fifteen causes of action in their SAC: declaratory
25   relief (Count I); breach of contract (Count II); breach of the covenant of good faith and
26
27
     1
         All citations to this section are to Ludwig I.
28   2
         Document numbers and page references to those assigned by the CM/ECF.
                                                      2
                                                          19cv2141 JM(JLB)/21cv871 JM(JLB)
1    fair dealing (Count III); defamation (Count IV); false light invasion of privacy (Count V);
2    breach of intellectual property contract (Count VI); breach of good faith and fair dealing
3    (Count VII); promissory estoppel (Count VIII); and breach of laboratory contracts
4    (Counts IX-XV). Id. at ¶¶ 52-91.
5              On November 25, 2020, the court granted in part Defendants’ partial motion to
6    dismiss Plaintiffs’ SAC. (Doc. No. 32.) Specifically, the court dismissed Count I with
7    respect to Plaintiffs’ claims based on the Affiliation and Intellectual Property Agreements
8    and Counts II, III, and VI. Id. at 28. On February 2, 2021, the court issued a scheduling
9    order and the case proceeded to discovery. (Doc No. 43).
10             b.    Ludwig II, Case No. 21cv871 JM(JLB)
11             On May 5, 2021, Plaintiffs filed a Complaint in Ludwig II solely against Defendant
12   Ludwig Institute of Cancer Research, Ltd. (Doc. No. 1).3 In their Complaint, Plaintiffs
13   assert six causes of action arising primarily under labor and employment laws. Id.
14   Specifically, Plaintiffs assert that: Defendant retaliated against Plaintiff Kolodner after
15   Plaintiff Kolodner disclosed his belief Defendant’s 2020 and 2021 budget for the San
16   Diego Branch was insufficient to meet Defendant’s various legal obligations (Count I);
17   Defendant retaliated against all Plaintiffs after each declined to sign a “Transition
18   Agreement and Release” (Count II); age discrimination (Count III); wrongful adverse
19   employment action in violation of public policy (Count IV); failure to timely pay wages
20   (Count V); and unfair competition (Count VI). Id. at ¶¶ 44-94. On May 12, 2021, the
21   Ludwig II action was deemed related to the Ludwig I action and transferred to this court
22   pursuant to the low number rule, Local Rule 40.1. (Doc. No. 4). Defendant’s response to
23   Plaintiffs’ Complaint is due on or before July 6, 2021. (Doc. No. 9).
24       II.   ANALYSIS
25             Rule 42(a) of the Federal Rules of Civil Procedure allows a district court to
26   consolidate cases when actions before it “involve a common question of law or fact[.]”
27
28   3
         All citations to this section are to Ludwig II.
                                                      3
                                                           19cv2141 JM(JLB)/21cv871 JM(JLB)
1    Fed. R. Civ. P. 42(a). District courts have broad discretion to grant or deny
2    consolidation.   Inv’rs Research Co. v. United States Dist. Court for Cent. Dist.,
3    877 F.2d 777 (9th Cir. 1989). In determining whether consolidation is appropriate, a
4    court “weighs the saving of time and effort that consolidation would produce against any
5    inconvenience, delay, or expense that it would cause.” Huene v. United States,
6    743 F.2d 703, 704 (9th Cir. 1984). Therefore, even where a common question exists,
7    consolidation is inappropriate “if it leads to inefficiency, inconvenience, or unfair
8    prejudice to a party.” EEOC v. HBE Corp., 135 F.3d 543, 551 (8th Cir. 1998).
9           In their Motion, Plaintiffs argues the Ludwig I and Ludwig II cases should be
10   consolidated for a single trial because both actions “involve the same or similar facts and
11   events.” (Doc. No. 66-1 at 6). Specifically, Plaintiffs argue consolidating the cases
12   would minimize the duplication of effort, prevent Plaintiffs from incurring additional
13   resources litigating related actions in separate cases, and avoid the danger of inconsistent
14   rulings. Id.
15          In their Response, Defendants assert they are agreeable to coordinating the two
16   cases with a reasonable extension of time. (Doc. No. 68 at 5-9, 11).          Nevertheless,
17   Defendants argue consolidating the two cases for trial is premature at this stage as: (1)
18   some or all of the claims in the Ludwig II case may be disposed of with further motion
19   practice; and (2) the Ludwig I and Ludwig II cases raise distinct issues of law and fact.
20   (Id. at 9-10).
21          In this district, two different procedures apply to related actions. First, the low
22   number rule of L.R. 40.1 generally provides for the coordinated treatment of actions that
23   arise from “the same or substantially identical transactions”; involve “the same or
24   substantially the same parties or property”; or call for the resolution of “the same or
25   substantially identical questions of law.”   L.R. 40.1(e). Here, the Ludwig II action has
26   already been low-numbered to Ludwig I.           As a consequence, the same district and
27   magistrate judges will hear all matters in both cases, thereby mitigating any risk of
28   inconsistent rulings.
                                                  4
                                                          19cv2141 JM(JLB)/21cv871 JM(JLB)
1          The second procedure provides for consolidation of two actions as if they were the
2    same case.     Where two related actions present the same factual or legal issues,
3    consolidation provides that the two cases proceed under a single case number. Here, the
4    court finds it most sensibile to maintain the Ludwig I and Ludwig II cases separately. At
5    this juncture, the Ludwig I and Ludwig II cases are at very different phases of the pretrial
6    process. Ludwig I was filed over a year before Ludwig II. An Early Neutral Evaluation
7    (“ENE”) has already been held in Ludwig I and discovery is proceeding accordingly, with
8    fact discovery set to close only a few months from now. In contrast, the Ludwig II case is
9    at a significantly earlier pretrial stage. Defendant has not yet responded to Plaintiffs’
10   Complaint in Ludwig II and no other schedules have been set. Consolidating the cases at
11   this juncture would have the effect of significantly delaying the resolution of the earlier-
12   filed Ludwig I case. See Mills v. Beech Aircraft Corp., 886 F.2d 758, 762 (5th Cir. 1989)
13   (“Consolidation may properly be denied in instances where the cases are at different
14   stages of preparedness for trial.”). Further, while the two cases have some factual
15   similarities, Plaintiffs have alleged different causes of action in these cases, thereby
16   presenting the court with different legal questions. The potentially significant legal
17   differences between the two cases also weighs against premature consolidation.
18   III. CONCLUSION
19         For the reasons set forth above, the court DENIES Plaintiffs’ Motion to
20   Consolidate.
21         IT IS SO ORDERED.
22   DATED: July 2, 2021
23                                                 JEFFREY T. MILLER
24                                                 United States District Judge
25
26
27
28
                                                  5
                                                         19cv2141 JM(JLB)/21cv871 JM(JLB)
